Title: From George Washington to the New York Convention, 20 September 1776
From: Washington, George
To: New York Convention

 

Head-Quarters, Heights of Harlem, Septr. 20th, 1776.

Gentn.—Having reason to believe the enemy will attempt to gall us with their ships of war from the North river as soon as they are ready to open their batteries against the front of our lines, which we expect them to erect with great industry, I beg leave to mention that I think it may be of immense consequence if your Honourable Body will order down some of your fire ships, which may lay just above the obstructions in the river under cover of the guns of Fort Washington, where they will be ready to act in case the ships should attempt to come up.
Hurried and surrounded with a thousand things, I have only time to add, that I have the honor to be, with great esteem, Gentn. your most obt. st.

GO. WASHINGTON.

